UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 1, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:0-28234 Mexican Restaurants, Inc. (Exact name of registrant as specified in its charter) Texas 76-0493269 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1135 Edgebrook, Houston, Texas 77034-1899 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:713-943-7574 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the Registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Number of shares outstanding of each of the issuer’s classes of common stock, as of August 10, 2007:3,236,016 shares of common stock, par value $.01. Table of Contents Part I – Financial Information Page No. Item 1. Financial Statements: Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 Part II – Other Information Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 6. Exhibits 15 Signatures 16 Exhibit 10.2 Stock Purchase Agreement between Mexican Restaurants, Inc. and Forehand Family Partnership, Ltd. dated June 13, 2007 Exhibit 31.1 Section ertification Exhibit 31.2 Section ertification Exhibit 32.1 Section ertification Exhibit 32.2 Section ertification 1 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements Mexican Restaurants, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ASSETS 7/1/2007 12/31/2006 Current assets: Cash $ 1,780,556 $ 653,310 Royalties receivable 50,800 90,627 Other receivables 901,858 856,704 Inventory 698,097 710,633 Income taxes receivable 490,020 408,787 Prepaid expenses and other current assets 1,006,062 851,580 Total current assets 4,927,393 3,571,641 Property, plant and equipment 35,977,513 34,682,615 Less accumulated depreciation (17,836,589 ) (17,171,172 ) Net property, plant and equipment 18,140,924 17,511,443 Goodwill 11,403,805 11,403,805 Deferred tax assets 322,294 318,519 Other assets 561,538 470,284 Total Assets $ 35,355,954 $ 33,275,692 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,553,047 $ 2,087,506 Accounts payable – affiliate 1,628,000 Accrued sales and liquor taxes 132,805 142,787 Accrued payroll and taxes 1,151,324 1,440,040 Accrued expenses and other 1,476,669 1,828,916 Total current liabilities 5,941,845 5,499,249 Long-term debt, net of current portion 6,828,000 3,800,000 Other liabilities 2,485,341 2,050,272 Deferred gain 1,248,856 1,352,927 Total liabilities 16,504,042 12,702,448 Stockholders' equity: Preferred stock, $0.01 par value, 1,000,000 shares authorized, none issued Common stock, $0.01 par value, 20,000,000 shares authorized, 4,732,705 shares issued 47,327 47,327 Additional paid-in capital 19,247,548 19,041,867 Retained earnings 12,819,460 12,759,122 Treasury stock of 1,496,689 and 1,272,383 common shares, at 7/1/07 and 12/31/06, respectively (13,262,423 ) (11,275,072 ) Total stockholders' equity 18,851,912 20,573,244 Total Liabilities and Stockholders' Equity $ 35,355,954 $ 33,275,692 See accompanying notes to consolidated financial statements. 2 Mexican Restaurants, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) 13-Week Period Ended 7/01/2007 13-Week Period Ended 7/02/2006 26-Week Period Ended 7/01/2007 26-Week Period Ended 7/02/2006 Revenues: Restaurant sales $ 20,700,473 $ 20,525,398 $ 41,028,292 $ 41,142,432 Franchise fees, royalties and other 169,716 264,913 331,960 433,611 Business interruption - 59,621 - 59,621 20,870,189 20,849,932 41,360,252 41,635,664 Costs and expenses: Cost of sales 5,896,176 5,648,178 11,643,175 11,305,863 Labor 6,631,254 6,632,939 13,480,073 13,173,066 Restaurant operating expenses 5,080,626 4,625,352 10,178,792 9,278,369 General and administrative 1,926,749 1,837,579 3,835,630 3,699,669 Depreciation and amortization 856,462 757,569 1,678,235 1,479,952 Pre-opening costs 19,993 14,510 19,993 64,248 Impairment costs - 78,131 - 78,131 Hurricane Rita gain - (386,270 ) - (366,808 ) (Gain) loss on sale of assets 84,367 (16,912 ) 91,682 (10,953 ) 20,495,627 19,191,076 40,927,580 38,701,537 Operating income 374,562 1,658,856 432,672 2,934,127 Other income (expense): Interest income 1,861 630 3,824 1,260 Interest expense (123,951 ) (88,793 ) (223,583 ) (198,992 ) Other, net 14,300 23,643 25,503 47,441 (107,790 ) (64,520 ) (194,256 ) (150,291 ) Income from continuing operations before income taxes 266,772 1,594,336 238,416 2,783,836 Income tax expense 82,492 547,266 75,394 943,401 Income from continuing operations 184,280 1,047,070 163,022 1,840,435 Discontinued Operations: Income (loss) from discontinued operations 24,543 (62,108 ) 3,090 (105,895 ) Restaurant closure costs (110,529 ) - (169,549 ) - Gain (loss) on sale of assets - (2,737 ) 3,412 (2,737 ) Loss from discontinued operations before income taxes (85,986 ) (64,845 ) (163,047 ) (108,632 ) Income tax benefit 31,588 24,242 60,363 40,611 Loss from discontinued operations (54,398 ) (40,603 ) (102,684 ) (68,021 ) Net income $ 129,882 $ 1,006,467 $ 60,338 $ 1,772,414 Basic income (loss)per share Income from continuing operations $ 0.06 $ 0.31 $ 0.05 $ 0.55 Loss from discontinued operations (0.02 ) (0.01 ) (0.03 ) (0.02 ) Net income $ 0.04 $ 0.30 $ 0.02 $ 0.53 Dilutedincome (loss) per share Income from continuing operations $ 0.06 $ 0.28 $ 0.05 $ 0.50 Loss from discontinued operations (0.02 ) (0.01 ) (0.03 ) (0.02 ) Net income $ 0.04 $ 0.27 $ 0.02 $ 0.48 Weighted average number of shares (basic) 3,416,488 3,389,526 3,438,405 3,373,252 Weighted average number of shares (diluted) 3,427,983 3,666,712 3,460,690 3,654,962 See accompanying notes to consolidated financial statements. 3 Mexican Restaurants, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) 26 Weeks Ended 26 Weeks Ended 7/1/2007 7/2/2006 Cash flows from operating activities: Net income $ 60,338 $ 1,772,414 Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation and amortization 1,678,235 1,479,952 Deferred gain amortization (104,071 ) (104,071 ) Loss from discontinued operations 102,684 68,021 Impairment costs - 78,131 Hurricane Rita gain - (366,808 ) Loss (gain) on sale of assets 91,682 (10,953 ) Stock based compensation expense 48,535 26,132 Deferred income taxes (benefit) (84,766 ) 294,016 Changes in assets and liabilities: Royalties receivable 39,827 35,205 Other receivables (55,471 ) (106,224 ) Inventory (6,048 ) 34,888 Income taxes receivable/payable (81,233 ) 286,132 Prepaid and other current assets (175,168 ) 180,138 Other assets (117,364 ) 17,650 Accounts payable (542,158 ) (190,647 ) Accrued expenses and other liabilities (649,074 ) (641,061 ) Deferred rent and other long-term liabilities 434,355 195,258 Total adjustments 579,965 1,275,759 Net cash provided by continuing operations 640,303 3,048,173 Net cash provided by (used in) discontinued operations 13,998 (184,596 ) Net cash provided by operating activities 654,301 2,863,577 Cash flows from investing activities: Insurance proceeds received from Hurricane Rita loss 785,028 Purchase of property, plant and equipment (2,580,355 ) (2,599,705 ) Proceeds from sale of property, plant and equipment 5,280 215,000 Net cash used in continuing operations (2,575,075 ) (1,599,677 ) Net cash provided by (used in) discontinued operations 4,020 (43,852 ) Net cash used in investing activities (2,571,055 ) (1,643,529 ) Cash flows from financing activities: Net borrowings under line of credit agreement 3,528,000 1,000,000 Purchase of treasury stock - (144,760 ) Exercise of stock options 8,900 247,223 Excess tax benefit – stock-based compensation expense 7,100 26,730 Payments on long-term debt (500,000 ) (2,500,000 ) Net cash provided by (used in) financing activities 3,044,000 (1,370,807 ) Net increase (decrease) in cash 1,127,246 (150,759 ) Cash at beginning of period 653,310 788,109 Cash at end of period $ 1,780,556 $ 637,350 Supplemental disclosure of cash flow information: Cash paid during the period: Interest $ 230,797 $ 202,125 Income taxes $ 93,000 $ 337,635 Non-cash financing activities: Sale of assets for common stock (Note 8) $ 218,205 $ - Purchase of treasury stock (Note 8) $ 1,628,000 $ - See accompanying notes to consolidated financial statements. 4 MEXICAN RESTAURANTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation In the opinion of Mexican Restaurants, Inc. (the “Company”), the accompanying unaudited consolidated financial statements contain all adjustments (consisting only of normal recurring accruals and adjustments) necessary for a fair presentation of the consolidated financial position as of July 1, 2007, and the consolidated statements of income and cash flows for the 13-week and 26-week periods ended July 1, 2007 and July 2, 2006.The consolidated statements of income for the 13-week and 26-week periods ended July 1, 2007 are not necessarily indicative of the results to be expected for the full year.During the interim periods, the Company follows the accounting policies described in the notes to its consolidated financial statements in its Annual Report and Form 10-K filed with the Securities and Exchange Commission on April 2, 2007.Reference should be made to such consolidated financial statements for information on such accounting policies and further financial detail. The consolidated statements of income and cash flows for the 13-week and 26-week periods ended July 2, 2006 have been adjusted to remove the operations of closed restaurants, which have been reclassified as discontinued operations.Consequently, the consolidated statements of income and cash flows for the 13-week and 26-week periods ended July 2, 2006 shown in the accompanying consolidated financial statements have been reclassified to conform to the July 1, 2007 presentation. These reclassifications have no effect on total assets, total liabilities, stockholders’ equity or net income. Impact of Recently Issued Accounting Standards In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”.SFAS 157 defines fair value, furnished a framework for measuring fair value under generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements.This Statement applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute.Accordingly, this Statement does not require any new fair value measurements.However, for some entities, the application of this Statement will change current practice.The Company has not yet determined the estimated impact on its financial condition or results of operations, if any, of adopting SFAS No. 157, which becomes effective for the fiscal years beginning after November 15, 2007. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment of FASB Statement No. 115.”SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments.The Company has not yet determined the estimated impact on its financial condition or results of operations, if any, of adopting SFAS No. 159, which becomes effective for the fiscal years beginning after November 15, 2007. Effective January 1, 2007, the Company adopted FASB Interpretation Number 48, “Accounting for Uncertainty in Income Taxes” (FIN 48), which is intended to clarify the accounting for income taxes prescribing a minimum recognition threshold for a tax position before being recognized in the consolidated financial statements. FIN 48 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition.In accordance with the requirements of FIN 48, the Company evaluated all tax years still subject to potential audit under state and federal income tax law in reaching its accounting conclusions. As a result, the Company concluded it did not have any unrecognized tax benefits or any additional tax liabilities after applying FIN 48 as of the January 1, 2007 adoption date or during the 13 week and 26 week periods ended July 1, 2007.The adoption of FIN 48 therefore had no impact on the Company’s consolidated financial statements.See Note 2 for further discussion. 5 2. Income Taxes The provisions of FIN No. 48 have been applied to all of our material tax positions taken through the date of adoption and during the 13 week and 26 week periods ended July 1, 2007.We have determined that all of our material tax positions taken in our income tax returns met the more likely-than-not recognition threshold prescribed by FIN No. 48.In addition, we have also determined that, based on our judgment, none of these tax positions meet the definition of “uncertain tax positions” that are subject to the non-recognition criteria set forth in the new pronouncement.In future reporting periods, if any interest or penalties are imposed in connection with an income tax liability, we expect to include both of these items in our income tax provision.We also do not believe that it is reasonably possible that the amount of our unrecognized tax benefits will change significantly within the next twelve months.The Company is no longer subject to U.S. federal or state income tax examinations by tax authorities for years before 2003. During fiscal year 2006, the Internal Revenue Service (IRS) examined the Company’s 2004 U.S. income tax return, resulting in the IRS sending a final determination notice of “No Change”, dated June 29, 2006. As a result, the Company concluded it did not have any unrecognized tax benefits or any additional tax liabilities after applying FIN 48 as of the January 1, 2007 adoption date or as of the 13 week and 26 week periods ended July 1, 2007.The adoption of FIN 48 therefore had no impact on the Company’s consolidated financial statements. In May 2006, the State of Texas enacted a new business tax that is imposed on gross revenues to replace the State’s current franchise tax regime.The new legislation’s effective date is January 1, 2008, which means that our first Texas margins tax (“TMT”) return will not become due until May 15, 2008 and will be based on our 2007 operations.Although the TMT is imposed on an entity’s gross revenues rather than on its net income, certain aspects of the tax make it similar to an income tax.In accordance with the guidance provided in SFAS No. 109, we have properly determined the impact of the newly-enacted legislation in the determination of our reported state current and deferred income tax liability. 3.Stock-Based Compensation At July 1, 2007, the Company had several equity-based compensation plans from which stock-based compensation awards can be granted to eligible employees, officers or directors. The current plans are the 2005 Long Term Incentive Plan, the 1996 Long Term Incentive Plan, the Stock Option Plan for Non-Employee Directors and the 1996 Manager’s Stock Option Plan. These plans are described in more detail in Note 5 of our consolidated financial statements in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Effective January 2, 2006, the Company adopted SFAS No. 123 (Revised) Share-Based Payments (SFAS No.123(R)) utilizing the modified prospective approach. Prior to the adoption of SFAS No. 123(R),the Company accounted for the equity-based compensation plans under the recognition and measurement provisions of Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees, and related interpretations (the intrinsic value method), and accordingly, did not recognize any compensation expense for stock option grants. Under the modified prospective approach, SFAS No. 123(R) applies to new awards and to unvested awards that were outstanding on January 2, 2006, and those that are subsequently modified, repurchased or cancelled.Under the modified prospective approach, compensation cost recognized in the consolidated financial statements includes compensation cost for all unvested stock-based payments granted prior to adoption and compensation cost for all stock-based compensation awards granted subsequent to adoption, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123(R). On May 23, 2006, the Company’s Board of Directors approved a restricted stock grant of 3,000 shares to each of the outside directors with ten years of service, with such grants vesting over a four year period.Two of the directors qualified for this restricted stock grant.Effective December 15, 2006, the Company awarded restricted stock grants for an aggregate of 25,000 shares to four employees, with such grants vesting over a five year period.During the second quarter of fiscal year 2007, 5,000 restricted shares and 2,500 stock options were forfeited upon the termination of one of those employees. 6 On May 22, 2007, the Company’s Board of Directors approved a restricted stock grant of 10,000 shares to its President, with such grant vesting over a four year period.Also, restricted stock grants for an aggregate of 11,000 shares was made to four employees of its Michigan operations, with such grants vesting over a five year period.In addition, the Board approved a stock option grant to the Company’s President for 50,000 options with a grant date price of $8.43.The options vest over a five year period, with no vesting in the first year and vesting of 10%, 20%, 30% and 40% in the second, third, fourth and fifth years, respectively. The Company receives a tax deduction for certain stock option exercises during the period the options are exercised, generally for the excess of the price for which the options were sold over the exercise prices of the options.There were 2,500 and 35,737 stock options exercised in the 13-week periods ending July 1, 2007 and July 2, 2006, respectively.The Company received cash in the amount of $8,900 and $247,223 for the second quarter of 2007 and 2006, respectively. As a result of adopting SFAS No. 123(R) on January 2, 2006, income before income taxes, net income and diluted earnings per share for the 13-week period ended July 2, 2006, were lower by $13,066, $8,235 and $0.00 per share, respectively, and for the 26-week period ended July 2, 2006 were lower by $26,132, $16,471 and $0.00 per share, respectively, than if the Company had continued to account for stock-based compensation under APB Opinion No. 25. 4.Income per Share Basic income per share is based on the weighted average shares outstanding without any dilutive effects considered.Prior to the adoption of SFAS No. 123(R), diluted income per share recognized the dilution from all contingently issuable shares, including options and warrants. Since the adoption of SFAS No. 123(R) in fiscal year 2006, diluted income per share is calculated using the treasury stock method, which considers unrecognized compensation expense as well as the potential excesstax benefits that reflect the current market price and total compensation expense to be recognized under SFAS No. 123(R). If the sum of the assumed proceeds, including the unrecognized compensation costs calculated under the treasury stock method, exceeds the average stock price, those options would be considered antidilutive and therefore excluded from the calculation of diluted income per share. For the 13-week and 26-week periods ended July 1, 2007, the incremental shares added in the calculation of diluted income per share were 11,495 and 22,285, respectively, neither of which had any affect on the determination of diluted income per share.For the 13-week and 26-week periods ended July 2, 2006, the incremental shares added in the calculation of diluted income per share were 277,186 and 281,711, respectively, which affected the determination of diluted income by $0.03 and $0.05 per share, respectively. 5.Hurricane Rita During the second quarter of 2006, the Company reached a resolution with its insurance carrier for the Hurricane Rita insurance claim.As of July 2, 2006 the Company had a receivable due from its insurance carrier of $563,758 and had received proceeds of $785,028.All insurance proceeds related to this claim were collected prior to the end of fiscal year 2006. 6.Long-term Debt On March 31, 2006, the Company prepaid $2.5 million of the Beaumont-based franchise restaurant seller notes by drawing $2.0 million on its Bank of America revolving line of credit, with the balance paid from cash reserves. On March 29, 2007, the Company amended its credit facility with Bank of America, changing its credit facility from a $10.0 million credit facility consisting of a $5.0 million term note (remaining balance $1.5 million) and a $5.0 million revolving line of credit to a $7.5 million revolving line of credit, rolling the term note balance into the newly increased revolving line of credit.The revolving line of credit was to mature on December 31, 2011.The amendment allowed for additional capital expenditures, revised certain covenant ratios and increased the amount of allowable stock or vested option repurchases.The interest rate was either the prime rate or LIBOR plus a stipulated percentage.The Company was subject to a non-use fee of 0.75% on the unused portion of the revolver from the date of the credit agreement.The Company pledged the stock of its subsidiaries, its leasehold interests, its patents and trademarks and its furniture, fixtures and equipment as collateral for its credit facility with Bank of America.The amendment was signed March 29, 2007 and was made effective December 31, 2006.The Company was in full compliance with all debt covenants, as amended, as of April 1, 2007. 7 On June 29, 2007 the Company entered into a Credit Agreement (the “Wells Fargo Agreement”) with Wells Fargo Bank, N.A. (“Wells Fargo”) in order to increase the revolving loan amount available to the Company from $7.5 million to $10 million.The Wells Fargo Agreement also allows up to $2.0 million in annual stock repurchases.In connection with the execution of the Wells Fargo Agreement, the Company prepaid and terminated its existing Amended and Restated Revolving Credit and Term Loan Agreement between the Company and Bank of America.The Wells Fargo Agreement provides for a revolving loan of up to $10 million, with an option to increase the revolving loan by an additional $5 million, for a total of $15 million.The Wells Fargo Agreement terminates on June 29, 2010.At the Company’s option, the revolving loan bears an interest rate equal to either the Wells Fargo’s Base Rate plus a stipulated percentage or LIBOR plus a stipulated percentage.Accordingly, the Company is impacted by changes in the Base Rate and LIBOR.The Company is subject to a non-use fee of 0.50% on the unused portion of the revolver from the date of the Wells Fargo Agreement.The Company has pledged the stock of its subsidiaries, its leasehold interests, its patents and trademarks and its furniture, fixtures and equipment as collateral for its credit facility with Wells Fargo Bank, N.A.The Wells Fargo Agreement requires the Company to maintain certain minimum EBITDA levels, leverage ratios and fixed charge coverage ratios.As of July 1, 2007, the Company was in compliance with all debt covenants and expects to be in full compliance with all debt covenants during the balance of fiscal year 2007. 7. Restaurant Closure Costs For the 13-week and 26-week periods ended July 1, 2007, the Company recorded closure costs of $110,529 and $169,549, respectively, all of which is included in discontinued operations.These closure costs related primarily to one under-performing restaurant closed in February, 2007 after its lease expired, and to two other restaurants, closed prior to 2007, that the Company subleased, one effective in February 2007 and one effective in May 2007. 8.
